Citation Nr: 1806652	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974, and from March 1990 to April 2009, with service in the Republic of Vietnam and Iraq.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective May 1, 2009, the date following the date of release from active duty.  A February 2015 rating decision then increased the initial evaluation to 30 percent, effective from May 2009.  The claim for still higher disability evaluation remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has twice remanded this case before.  The last remand was issued in June 2015, and requested that the Agency of Original Jurisdiction (AOJ) obtain VA Medical Center (VAMC) records; obtain relevant private medical records; and arrange for the Veteran to undergo another VA examination.  Those objectives have been duly complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  There was previously an outstanding hearing request in this case, however, as the prior remand explained in greater detail at that time, this hearing requested was withdrawn.  


FINDING OF FACT

The Veteran does not presently manifest, in connection with PTSD, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks 


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 30 percent for PTSD.  See 38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Applicable VA Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

According to VA's General Rating Formula for Mental Disorders, a 0 percent (noncompensable) evaluation is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere 
with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  "Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  

Factual Background

The evidence of record shows, upon VA examination in February 2010, the Veteran had no history of psychiatric hospitalizations.  He was seen for four to five visits at the Brockton Vet Center approximately six months previously.  PTSD symptoms over the previous one year were present almost every day, of mild to moderate severity and lasting from moments to an hour or longer to fall asleep.  Length of the remissions at maximum were one to two days.  

The Veteran's symptoms of PTSD included rare nightmares or waking up with a start but not remembering the dream, intrusive memories especially at bedtime, no flashbacks, minimal distress with triggered recall.  He had virtually no avoidance efforts, but he was so numb that his wife had nicknamed him "Mr. No Emotion."  He had for example no emotional reaction to the Vietnam Memorial, nor did he feel or express sadness when his niece was recently killed.  He had mild anhedonia, and was fairly isolated and aloof.  It took him on average one to two hours to fall asleep at night and he woke up frequently, but briefly.  He had an issue with his temper years ago, but not for several years now.  His concentration was good.  He had hypervigilance and almost always carried a weapon with him.  He also looked for IEDs when driving.  He had no significant startle reaction.  He denied significant depression other than few days on occasion when he had trouble getting out of bed.  He had no panic attacks.  

Post-military adjustment was that the Veteran had one DWI from 1990.  He had approximately 30 college credits which he earned on and off throughout the years.  Employment history had been fairly steady.  He did not work for two years after Vietnam, but then worked in a printing plant for 10 years and then as a courier, and then joined the National Guard and went full time.  He was now working at the Military Processing Center in Boston.  He had been married for 27 years, and had two children with whom he had a good relationship.  His marriage had been up and down through the years and he described his wife basically as putting up with him.  The marriage had not been good for several years with minimal conversation, and they slept apart.  His wife was chronically unhappy about his drinking and she herself now had diabetes and according to the patient their daughters also described her as being very unpredictable and sometimes quite difficult to be around.  

The Veteran had a number of very long term social relationships extending back into high school, and he greatly enjoyed these friendships as well as more recent friendships.  Leisure activities included hunting, biking, and volunteering at the Brockton VAMC.  He also was a regular member at his VFW.  The Veteran's substance abuse history was very difficult to elicit.  Currently, he drank only Fridays and Saturdays.  On Friday he would drink very lightly and not at all on Saturday.  In years past, he drank far more heavily and more frequently, but was rather vague about describing this.  The Veteran had no history of assaultiveness and no history of suicide attempts.  He had rare fleeting suicidal ideation which he quickly dismissed.  Summary statement of current psychosocial functional status would be that his occupational function appeared to be unaffected, his self-care was mildly affected as evidenced by his substance use, his marriage was poor, but he maintained a good relationship with his daughters about whom he was clearly happy and proud.  His physical health had not been greatly affected by his PTSD, nor had his social relationships or leisure pursuits.  

The Veteran presented as a neatly groomed man who appeared his stated age and with good hygiene.  He was not psychotic.  Eye contact was good.  He was without suicidal or homicidal thoughts.  He was fully oriented.  His memory was intact.  There was no evidence of ritualistic behavior.  Speech was normal and there was no effort to exaggerate or dramatize his experiences or symptoms.  He was without panic attacks.  His mood and affect was euthymic.  His impulse control was intact.  Sleep was significantly impaired as evidenced by the long time it took to fall asleep and the frequent awakenings.  

The assessment of PTSD was that the Veteran met the criteria for exposure to a stressor and he reacted with distress and horror to the bodies.  Actual combat had not affected him greatly and he described not feeling much panic when he was fired on or returned fire.  PTSD symptoms were documented as above and did meet the full criteria for the disorder.  The Veteran's symptoms were considered to be at the mild end of the range.  The diagnoses were PTSD, chronic and mild; episodic alcohol abuse, currently in remission.  The assigned Global Assessment of Functioning (GAF) score was 65.  The Veteran had signs and symptoms of PTSD that were present almost every night, but had minimal impact on his work efficiency and minimal to moderate impact on his marriage.  

The April 2010 clinical report from a private readjustment counseling therapist indicates that by the Veteran's report and known history, his post-service response to the stressful events that transpired during service involved intense fear, helplessness, and horror.  These traumatic events were re-experienced on a daily basis, and he had intrusive, distressing recollections of the events including images, thoughts and perceptions.  He also made great efforts to avoid thoughts, feelings or conversations associated with Vietnam.  He avoided activities, places or people that aroused recollections of Vietnam.  He had persistent symptoms of increased arousal as indicated by the following: difficulty falling or staying asleep; irritability; outbursts of anger; difficulty concentrating; exaggerated startle response; avoidance of emotion.  

On mental status evaluation, the Veteran was well-nourished and appeared to be his stated age.  He had no delusions or hallucinations.  He denied suicidal ideation.  His appearance was neat.  His manner was friendly and cooperative.  His intelligence was average.  He was aware of the time, his surroundings and whom he was speaking with.  His judgment was good and speech was appropriate.  His memory function was normal.  His affect was that of an individual who was anxious, agitated and angry.  His motor activity was agitated, restless, and easily startled.  He reported no delusions, disorganized thinking or hallucinations.  His appetite was average.  He reported disturbances in his sleep, nightmares, sweats, major emotional numbing and had a hard time falling back asleep after awakening.  According to the Veteran, the impact of the military left him isolated from everyone, a different person with all the PTSD related symptoms.  Socially, emotionally and spiritually, today there was very little change from then.  The 

Veteran reported having a very difficult time functioning socially or interpersonally.  His work history consisted of that he did not work for about one and a half years living at home until age 27.  The first job was at a printing company, a two year apprenticeship, then he went to another printing company for another couple of years and spent about 10 years there from 1977 to 1987.  He was laid off and worked for a delivery service for two years until 1989.  In 1990, he went on Active Guard Reserve, then for four years thereafter as an in-service recruiter.  He had recently retired with 22 years active duty time and 25 years all together including reserve service.  

The assessment given was that the Veteran had a severe case of depression and anger from when he served in Vietnam.  His present symptoms were consistent with a DSM-IV diagnosis of PTSD.  His present symptoms included intrusive thoughts, sleep maintenance problems, difficulties concentrating, irritability, near continuous panic, social isolation.  He had been experiencing PTSD for a long time, but had tried vigorously to hide these symptoms because he had positions of authority within the military and was very conscientious about people thinking that anything was the matter with his mental health.  So he indicated his subsequent exposure to the VA system, both the counseling and the disability process, had been quite disturbing to him.  The diagnosis given was PTSD, chronic with residual hyperarousal, re-experiencing and avoidance.  The assigned GAF score was 50.  

On VA examination February 2017, the Veteran was evaluated for PTSD.  The stated diagnoses at outset were PTSD, and episodic alcohol abuse, currently in partial remission.  It was possible to determine which symptoms were attributable to each diagnosis and discuss whether there was any clinical association between these diagnoses.  

For PTSD, the symptoms were nightmares, avoidance of reminders in the environment, persistent and exaggerated beliefs about self or others, detachment from others, emotional numbness, hypervigilance, sleep disturbances.  

For Episodic Alcohol Abuse, the symptoms were episodic excessive drinking, DWI, currently in partial remission.  

The estimated level of occupational and social impairment was as follows: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care conversation, which is contemplated by the 30 percent criteria.  As indicated, impairments in social functioning and occupational functioning were due primarily to his PTSD.  His episodic alcohol abuse was currently in partial remission and had a minimal impact on his functioning.  The Veteran had been married for 35 years and he reported that "we get along."  He stated that his wife was "a little wacky" and "hard to get along with" which he and his daughters believed may be related to her medical issues and medications.  The Veteran described an emotionally distant marriage in which they did not spend much time together and slept in separate bedrooms.  He stated that they watched TV in separate rooms, took separate vacations, and went out to eat every 1-2 months.  His wife had called the Veteran "Mr. No Emotions" and "she thinks I don't care about anything."  The Veteran reported that he avoided conflict and avoided doing things that he believed would set his wife off.  He reported getting along better with his sister-in-law than his wife.  

The Veteran's daughters lived locally and he reported having "great" relationships with his daughters and granddaughters.  He felt close to his daughters and saw his oldest daughter every week.  The Veteran reported that his wife watched his granddaughters and he saw his granddaughters a few times per week.  The Veteran reported getting along well with his sisters and being "pretty close" to one sister.  He was quite close to his oldest brother, with whom he fought frequently as a child.  The Veteran stated "I don't have much to do" with his other brother because of his brother's substance use.  The Veteran had friends, his closest friends lived close by, and he saw them often.  His friends were from high school and from the VFW.  The Veteran socialized often.  He went to the VFW on Tuesday and Thursday nights and (usually) all day Saturday.  The Veteran went to the casino 1-2 times per month with a good friend.  He had gone on an annual hunting trip with "mostly military guys" for the past 24 years.  The Veteran also had an annual poker game with his high school friends.   

At the time of his initial VA examination in 2010, the Veteran was working at the military processing center, where he processed applicants coming into the military by doing fingerprints and checking their paperwork.  In approximately 2011, the Veteran left this job to work at the West Roxbury VAMC.  He made PIV badges at the West Roxbury VAMC until approximately 2013.  The Veteran quit this job to teach JROTC at the Brighton, MA high school.  He stated that "high school kids ain't what they used to be."  The Veteran disliked this job, was working 12 hours a day, and he quit after 6 months.  After quitting his JROTC job, the Veteran was hired at the Brockton VAMC as a security specialist in Human Resources.  He continued to work in this job where he did finger-printing, made PIV badges, and assisted new employees in initiating the background check.  The Veteran stated that "it's a nice, easy job" and he denied having any problems with his job performance.  His recent job performance evaluation was excellent (he thought possibly outstanding) and he received a bonus.  The Veteran had to have his desk located in the corner so that "I can see everything" due to his hypervigilance.  He reported sometimes having problems concentrating and having to refocus himself.  The Veteran occasionally forgot things at work "but it's not a problem."  He denied having problems with irritability at work or needing to take breaks due to these PTSD symptoms.  The Veteran reported having "great" relationships with his co-workers and his old supervisor.  A new supervisor, who was previously the assistant PIV manager, started today as the Veteran's new supervisor.  The Veteran knew this person, expected to have issues with him, and stated "I think there's a confrontation coming for sure."  The Veteran hoped to retire next year.  

The Veteran was the commander at a local VFW post and was actively involved in that organization.  He belonged to several other Veterans Service Organizations.  In his leisure time, the Veteran enjoyed shooting at the gun range and hunting.

From June to August 2009, the Veteran saw a licensed clinical social worker for individual therapy at the Brockton Vet Center.  Per copies of Vet Center notes, that counselor diagnosed the Veteran with PTSD and major depressive disorder with psychotic features.  The Veteran denied participating in therapy or seeing a psychiatrist since that time.  When asked about psychotropic medications, he stated "I think they gave me some time to sleep after I had my prostate out."  On evaluation, the Veteran denied having memory problems except occasionally forgetting things at work.  The Veteran denied feeling depressed, hopeless, helpless, empty or worthless.  He also denied having any problems with initiation or motivation.  

The Veteran was administered the Beck Depression Inventory-II, a self-report measure for depressive symptoms.  He denied feeling sad and endorsed only three symptoms of depression.  His most prominent depressive symptom was having loss of interest in sex completely.  The Veteran also endorsed mild symptoms of decreased pleasure in activities and low energy.  His score of 5 suggested a minimal level of depression.  The Veteran reported experiencing anxiety in crowded places (such as concerts and movie theaters), in small spaces, and "when somebody else is driving."  He denied having anxiety in other situations, chronic anxiety, or having anxiety attacks or panic attacks.  The Veteran worried about his prostate cancer, "what will happen next" or if he will be diagnosed with another type of cancer.  

The Veteran denied agoraphobia, manic/hypomanic symptoms, and obsessive, ritualistic, counting or checking behaviors.  The Veteran denied having the presence of recurrent involuntary and intrusive memories.  The Veteran stated with regard to any recurrent distressing dreams, this happened with moderate severity.  He rarely remembered his dreams but "I do remember bits and pieces."  He awoke thinking "that was crazy," feeling hot and the bed was covered in sweat.  It took him 15-20 minutes to fall back to sleep.  Flashbacks and dissociative experiences were denied.  Psychological distress (intense or prolonged) at exposure to cues was denied.  With regard to physiological reactivity at exposure to cues, the Veteran denied having physical reactions when reminded of the traumatic events.  However, he was observed to flush during the evaluation.  When questioned, he admitted feeling hot.  This was noted to be present with mild severity.  He denied avoidance symptoms, namely, efforts to avoid thoughts/feelings/memories associated with trauma.  He avoided activities/places/ people/conversations that arose recollections of trauma.  This occurred with moderate severity.  

The Veteran avoided talking about his combat experiences and traumatic events to his family.  The Veteran was unable to recall important aspects of the traumatic events, stating "I only think I'm confused on were there 12 or 14 people in the helicopter."  He denied having problems remembering important aspects of the traumatic events.  With regard to any persistent and exaggerated negative beliefs about self, others, world, the Veteran denied having strong negative beliefs about himself.  

He trusted his wife, daughters and close friend but he did not trust other people.  The Veteran believed that the world was a dangerous place that was "getting crazier and crazier every day."  He denied thoughts of self-blame or blaming others.  Persistent negative emotional state was denied.  With regard to diminished interest and participation in activities, the Veteran reported being less interested in reading and hunting but denied a significant loss of interest in activities (mild severity).  As regarding detachment / estrangement from others, the Veteran stated "I don't think I get emotionally intimate with anybody."  He felt closest to his older brother.  This feeling of emotional detachment began in 1974 "when I got out of the Army" and he was unsure whether it increased after returning from Iraq (moderate severity).  Regarding emotional numbing / inability to experience positive emotions, the Veteran reported having difficulty experiencing positive emotions, such as love or happiness since returning from Vietnam.  He had difficulty expressing his love (moderate severity).  Regarding irritability / anger, the Veteran denied that he was irritable but stated that his wife told him that he was irritable.  He reported being easily angered "but I can knock it right down."  

He denied having any angry outbursts in the past month (mild severity).  He denied reckless or self-destructive behavior.  Regarding any hypervigilance, he stated "I'm always alert and watchful and that probably started a long time ago.  I always try to watch people.  I usually watch the whole room, the whole restaurant."  The Veteran had to have his desk positioned in a corner at work so that he could monitor the room.  He made exit plans, disliked having anyone behind him, preferred to keep his back to the wall, monitored bridges/building tops/underpasses for "people dropping rocks off it," and monitored other drivers (moderate severity).  He denied exaggerated startle response.  The Veteran reported having problems with mild concentrating at work, watching TV, conversations, and hunting (mild severity).  Regarding difficulty falling or staying asleep, the Veteran usually fell asleep in 30 minutes (although it sometimes took 60-90 minutes).  He woke up three times a night from noises then fell back to sleep in 15 minutes.  The Veteran was a light sleeper and he slept restlessly.  He estimated sleeping 6 hours per night, and wanted to sleep 8 hours per night (moderate severity).  Otherwise regarding clinically significant distress or impairment, social impairments were mild; occupational impairments were mild; global severity was mild; global validity was good, although the Veteran appeared to minimize his symptoms.   

Regarding substance abuse history, the Veteran reported that he drank heavily for about one and one-half years after returning from Vietnam.  After returning from Iraq, he drank 8 to 10 drinks on weekends.  He cut his drinking back to lose weight and "I hate waking up hung over."  He currently drank 2 beers at the VFW on Tuesday and Thursday, and 4 beers on Saturday.  He denied having blackouts, seizures, delirium tremens, "the shakes" or starting the day with an eye-opener.  
The Veteran reported that he smoked marijuana 40 years ago and he disliked the effect.  He tried mescaline one time and cocaine one time, and he denied abusing prescription drugs.  The Veteran quit smoking cigarettes in 1989.  He started smoking cigars in Iraq and he decreased his smoking to 5-6 cigars/week.  The Veteran drank 3 caffeinated beverages/day (cups of tea).  The Veteran reported going to the casino two times/month and he spent $100/week on the lottery and Keno.  He reported that he began gambling after he returned from Iraq and did not believe that he had a gambling problem.  The Veteran endorsed gambling with increasing amounts of money to obtain the same level of excitement, and not telling his wife how much he gambled.  He denied all other symptoms of a gambling disorder (becoming restless, irritable or anxious when trying to cut down on gambling, being preoccupied by gambling, gambling when feeling distressed, returning to conceal or "chase" his losses, jeopardizing a relationship or job because of gambling, or relying on financial help from family or friends).  

The Veteran reported being independent for Activities of Daily Living (ADLs) and performing household chores.  He denied having problems shopping, with medication management, or managing his finances.  The Veteran stated he used to make obscene gestures at people when they cut him off while driving.  He now carried a gun and indicated "it makes me act more responsible and I'm not going to get in a confrontation."  Insofar as PTSD diagnostic criteria, the Veteran was indicated to have experienced the following, directly witnessing the traumatic event; recurring distressing dreams; avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; feelings of detachment or estrangement from others; persistent inability to experience positive emotions 
(such as inability to experience happiness, satisfaction, or loving feelings).  

The Veteran had hypervigilance, and sleep disturbance (including difficulty falling or staying asleep or restless sleep).  The PTSD symptoms as described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The disturbance was not attributable to the physiological effects of a substance (medical, alcohol) or another medical condition.  The Veteran's demonstrated symptoms were those of anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  

On mental status exam, the Veteran presented as an overweight man who appeared his stated age.  He was casually and neatly dressed in jeans and a sweater over a t-shirt.  His hygiene and grooming were good and he wore bifocals.  The Veteran made good eye contact, and was cooperative.  His affect was constricted and he was mildly anxious at times.  The Veteran described his mood as "good" and he denied feeling depressed although he appeared to be minimizing his mental health symptoms.  His attention was good and his activity level was restless and fidgety.  His speech was fluent with normal volume, rate, and amount and was notable for a story-telling style.  The Veteran's thought process was organized and goal-directed with no signs of abnormal thought content or a thought disorder.  He denied ever experiencing auditory hallucinations, visual hallucinations, paranoia and there was no evidence of psychotic processes.  The Veteran denied ever having suicidal ideation or homicidal ideation and had access to weapons (his guns were locked up in safes).  He had the contact information for the Veterans' Crisis Line.  In the opinion of this examiner, the Veteran was not at risk for harming himself or others.  His insight and judgment were good and he appeared to be of average intelligence.  The Veteran did not have any other symptoms attributable to PTSD that were not listed above.  The Veteran was capable of managing his financial affairs.  The most recent VA examination indicated that the Veteran's PTSD symptoms had remained stable since the last VA Compensation and Pension examination.  The Veteran demonstrated mild impairments in his social functioning.  He reported having significant marital problems and an emotionally distant relationship with his wife.  However, the Veteran reported having good relationships with his daughters, granddaughters, friends, his sisters and one brother.  He had an active social life and was involved in veteran organizations.  The Veteran demonstrated mild impairments in his occupational functioning.  He successfully worked full-time at the Brockton VAMC as a security specialist.  The Veteran denied problems with 
his job performance yet he reported sometimes having problems concentrating and occasional forget things at work.  According to the VA examiner, if the Veteran chose to engage in consistent mental health treatment, his prognosis for improvement of symptoms was good.  

Analysis

Having reviewed the foregoing, the Board does not ascertain a basis upon which to find that an increased disability evaluation for service-connected PTSD is warranted.  The existing assigned evaluation for PTSD of 30 percent, generally, is intended for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board does not ascertain that the Veteran's service-connected psychological impairment exceeded this level to 50 percent, such as to have reached occupational and social impairment in most areas.    

Based on objective symptomatology, the Veteran's own reported history, and what he has generally explained as his recent social, work, familial and other history, the requisite criteria for assignment of a 50 percent evaluation are not met.  The Veteran has significant retained functional capacity, including being gainfully employed for some time, having continued relationships with his spouse and several family members, and further having more than one long-term friendship.  As indicated and going back to year 2010, the Veteran had numerous external leisure activities, and was a member of several Veterans Service Organizations.  There was no history of assaultiveness.  The Veteran had no indication of suicidal ideation, apart from occasional and rare fleeting thoughts.  There is no consistent indication of a serious mood disturbance.  On initial VA examination in 2010, the Veteran had significant depression other than a few days on occasion when had trouble getting out of bed.  He had no panic attacks.  On initial examination back in 2010, it appeared that his mood and affect were euthymic.  Impulse control was intact. 

In what appears to contrast with the above, an April 2010 private clinical evaluation indicates that the Veteran's symptoms included near continuous panic and social isolation; however, this by all indication was an isolated finding, and moreover, is markedly out of step with what was notated on VA examination two months previously, and competently indicated and documented, that the Veteran had a very active social life and relationships with family members.  There also was no indication of symptoms of or substantially similar to a panic disorder.  As indicated further, nor does the more recent VA examination from 2017 demonstrate continuation of the condition and symptomatology at or near that previously noted level.

The Veteran as reported and corroborated did have some of the characteristic symptoms associated with PTSD, with occasional nightmares, intrusive memories, emotional numbing, and mild anhedonia.  There were not flashbacks.  There were some avoidance issues of incidents from service.  He was fairly isolated, and had some difficulty falling asleep.  He no longer had issues with anger.  (Although elsewhere there is notated on the report, outbursts of anger and irritability.)
There was no significant startle reaction.  

Next, the Board has considered the February 2017 VA examination report in regard to whether there was any worsening documented as pertaining to the Veteran's service-connected psychiatric symptomatology.  Again, the examiner's estimation of degree of disability considered of occupational and social impairment with occasional decrease in functional capacity, that being constituent again of a 30 percent disability rating.  In several key areas the Veteran's level of functionality remained good.  He continued to socialize with others frequently.  He continued to have a good work history and stable employment.  He denied mood disturbances, additional symptoms such as obsessive and ritualistic behavior, agoraphobia.  
The Veteran denied having any strong negative belief about himself.   There were again several characteristic symptoms of PTSD indicated by the Veteran, including hypervigilance and periods of anger.  There was some history of a gambling problem, no indication of severity or that it interfered much with his daily life.  The mental status examination that was conducted provided a depiction of substantially normal functioning, in regard to areas of mood, cognitive function, and other subjects.  He was found to not be a danger to himself or others.  

Essentially, whereas the Veteran no question has continuing symptoms of PTSD, overall his condition fortunately establishes substantial retained functional capacity.  As further evidence, the Board cites the absence of those signs and symptoms associated with the 50 percent rating provided at 38 C.F.R. § 4.130, Diagnostic Code 9411:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Additionally, the symptoms the Veteran experiences, as described above, are not of the frequency, severity, or duration such that occupational and social impairment with reduced reliability and productivity is produced.  

Accordingly, the Board finds that the preponderance of the evidence weighs against this claim.  The benefit-of-the-doubt doctrine does not apply under these circumstances, and therefore the claim is being denied. 
 

ORDER

The criteria are not met for an initial evaluation higher than 30 percent for PTSD.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


